

Exhibit 10.1


AMENDMENT TO
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR
PAUL K. PAGE


PARTIES:


First Columbia Bank & Trust Co., ("Bank"); and
Paul K. Page, ("Executive")


BACKGROUND:


The parties entered into a Supplemental Executive Retirement Agreement (the
"Agreement") on May 26, 2009.  The Agreement provides for a supplemental
retirement benefit to Executive, subject to certain vesting requirements and
other specified terms and conditions. The parties have agreed to amend the
Agreement to provide for an additional death benefit as provided below.


TERMS; For valuable consideration and intending to be legally bound, the parties
agree as follows:


1.           Paragraphs 10 and 11 of the Agreement are hereby renumbered as
Paragraphs 11 and 12.  References, if any, to those paragraphs in the Agreement,
are hereby amended accordingly.


2.           There is hereby inserted in the Agreement the following Paragraph
10.


10.   Split Dollar Benefit.


10.1.  Death Before Normal Retirement Age.  If Executive dies while actively
employed by Bank before reaching the Normal Retirement Age, (defined as
attainment of sixty-five years of age) Executive's designated beneficiary shall
receive from the Insurer the Split Dollar death benefit described in this
Paragraph 10.1.
 
10.1.1  Amount of Benefit. The Split Dollar death benefit under Paragraph 10.1
is the amount of $355,000. If such death benefit is paid, no Retirement Benefit
under this Agreement will be paid.




10.1.2  Payment of Benefit. The Split Dollar benefit shall be paid to the
beneficiary by Insurer, as provided in the Policy and in the split agreement and
as reflected in the beneficiary designation.





10.2 Death After Normal Retirement Age, But Before Receipt of Retirement
Benefits.  If Executive dies after reaching the Normal Retirement Age, but
before receiving any Retirement Benefit payments under this Agreement, the Split
Dollar death benefit identified in Paragraph 10.1 shall be paid in accordance
with Paragraph 10.1.2.  If such death benefit is paid, no Retirement Benefit
under this Agreement will be paid.


10.3  Death Following Normal Retirement Age, But After Receipt of Retirement
Benefit.  In the event Executive dies after Normal Retirement Age and after the
Executive has received any portion of the Retirement Benefit under the
Agreement, the Bank shall continue to pay the Retirement Benefit, as provided in
Paragraph 2 of the Agreement, and the Executive, the Executive’s estate and the
Executive’s beneficiaries shall have no right to receive the Split Dollar death
benefit, and all rights under the endorsements with respect thereto shall be
terminated.


10.4  Death After Change of Control.  If Executive dies following a Change of
Control, but prior to the commencement of the payment of any portion of the
Retirement Benefit and provided Executive was actively employed at the time of
the Change of Control, Executive’s beneficiary shall be paid the Split Dollar
death benefit described in Paragraph 10.1 in accordance with Paragraph
10.1.2.  If such death benefit is paid, no Retirement Benefit under this
Agreement will be paid.
 
 
 

--------------------------------------------------------------------------------

 
 
10.5  Exclusivity of Benefits.  Under no circumstance shall the Bank be
obligated to pay both any portion of the Retirement Benefit and any portion of
the Split Dollar death benefit.  Executive acknowledges that receipt of either
benefit (the Retirement Benefit or Split Dollar death benefit) precludes receipt
of any portion of the other benefit.


10.6  Endorsement.  All death benefits paid under this Agreement shall be in
accordance with and as designated by the appended endorsement split dollar
agreement.


3.           Except as amended hereby, the Agreement shall continue in full
force and effect.


SO AGREED, on this 3rd day of January, 2012.
 

WITNESS:           FIRST COLUMBIA BANK & TRUST CO.                      
/s/ Virginia D. Kocher 
  By: 
/s/  Jeffrey T. Arnold, CPA, CIA 
       
Chief Financial Officer
                      /s/ Andrea  S. Bartlett      /s/ Paul K. Page         
Executive  

 
 
 

--------------------------------------------------------------------------------

 
 